
	
		III
		110th CONGRESS
		2d Session
		S. RES. 475
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Harkin (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Iowa State University of
		  Science and Technology on its 150 years of leadership and service to the United
		  States and the world as Iowa’s land-grant university.
	
	
		Whereas Iowa State University of Science and Technology
			 was established by the Iowa General Assembly on March 22, 1858, as the Iowa
			 Agricultural College and Model Farm in response to the State of Iowa’s desire
			 to provide higher education opportunities to farm families and working classes
			 in Iowa, predating the passage of the Federal Morrill Act by 4 years;
		Whereas on September 3, 1862, Iowa became the first State
			 in the Nation to accept the terms and conditions of the Morrill Act creating
			 the land-grant system of colleges and universities;
		Whereas the Iowa Agricultural College and Model Farm,
			 known today as Iowa State University of Science and Technology (Iowa State),
			 received Iowa’s land-grant charter on March 29, 1864, making it one of the
			 first land-grant institutions in the Nation;
		Whereas Iowa State was a pioneer in all 3 parts of the
			 land-grant mission, including—(1) access to all, regardless of race, gender or
			 social class, being the first land-grant institution to be coeducational from
			 its opening, with 16 women in its first class and later students including
			 future suffragist Carrie Chapman Catt, an 1880 graduate, and George Washington
			 Carver, the first African American student, who earned a bachelor’s degree in
			 1894 and a master’s degree in 1896, and was also the institution’s first
			 African American faculty member; (2) practical research, establishing the
			 Nation’s first Engineering Experiment Station and domestic economy experimental
			 kitchen, and one of the first agriculture experiment stations; and (3)
			 outreach, including some of the earliest land-grant institution outreach
			 activities such as the establishment of the Farmers Institutes in the winter of
			 1869-70 by Iowa State President Adonijah Welch, and the organization of the
			 Nation’s first county Extension Service in 1903 in Sioux County in northwest
			 Iowa by Professor Perry Holden;
		Whereas some of the most important technological
			 advancements of the modern world were the result of research at Iowa State,
			 including—(1) the development of hybrid seed corn in the 1920s; (2) pioneering
			 work on soybean oil extraction and producing ethanol from corn and other plant
			 materials by Professor Orland Sweeney in the 1930s; (3) the invention of the
			 electronic digital computer in the late 1930s by Professor John Atanasoff and
			 graduate student Clifford Berry, whose Atanasoff-Berry Computer was the first
			 to incorporate the 7 basic principles of modern computing; (4) the foundation
			 for the modern plastics industry laid by polyethylene research by Professor
			 Henry Gilman; (5) development of the process still used today to refine pure
			 rare-earth materials, including reactor-grade uranium, by Professor Frank
			 Spedding and Harley Wilhelm, as a result of Iowa State’s key role in the
			 Manhattan Project during World War II; (6) development of modern livestock
			 animal genetics by Professor Jay Lush; and (7) the first field-testing of a
			 genetically altered plant (tobacco) in 1987 and genetically altered tree
			 (poplar) in 1989 by Professor Robert Thornburg;
		Whereas Iowa State hired one of the first permanent campus
			 artists-in-residence, with sculptor Christian Petersen holding that position
			 from 1934 to 1955 and providing hundreds of sculptures and other art objects to
			 the university, whose Art on Campus collection today includes more than 600
			 major public works of art;
		Whereas Iowa State has had a technology transfer office
			 since 1935, longer than all but one other university in the Nation, and is
			 acknowledged today as a national leader in putting technology to work, being
			 cited as a model of economic development and licensing
			 powerhouse in a 2007 study commissioned by the National Science
			 Foundation;
		Whereas Iowa State University is today spearheading new
			 advances in science and technology, including new materials, information
			 sciences, green architecture, biological research, and the development of
			 biorenewable fuels and other resources to support the bioeconomy and the
			 Nation’s independence from nonrenewable petroleum resources; and
		Whereas more than 257,000 degrees have been awarded by
			 Iowa State, and its graduates include heads of State, leaders of industry,
			 great humanitarians, and gifted scientists, whose work has improved the quality
			 of life for people worldwide: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Iowa State University of Science and Technology on its 150 years of outstanding
			 service to the State of Iowa, the United States, and the world in fulfilling
			 its mission as a land-grant university; and
			(2)thanks the State
			 of Iowa for its visionary leadership in the beginning of the land-grant
			 movement in the United States of America.
			
